Citation Nr: 0740690	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-35 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from April 1959 to April 1962.

The veteran's appeal as to the issues listed above arose from 
a May 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, in 
which the RO denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, pes 
planus, and hypertension.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss as the 
result of disease or injury that was present during his 
active military service; sensorineural hearing loss was not 
manifest to a compensable degree within one year of 
separation from service.  

2.  The veteran does not have tinnitus as the result of 
disease or injury that was present during his active military 
service.

3.  The veteran's bilateral pes planus existed prior to 
service, was noted upon entrance into service, and did not 
increase in severity during service. 

4.  The veteran does not have hypertension as the result of 
disease or injury that was present during his active military 
service; hypertension was not manifest to a compensable 
degree within one year of separation from service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran's tinnitus was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

3.  The veteran's pes planus existed prior to service and was 
not aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2007).    

4.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he had bilateral hearing loss, 
tinnitus, pes planus, and hypertension, as a result of his 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). Service 
connection may also be granted for certain diseases, to 
include sensorineural hearing loss, and hypertension, when 
they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995. 

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The veteran's service medical records include his entrance 
examination report, dated in January 1959, which shows that 
he was noted to have third degree pes planus.  The service 
medical records further show that the veteran was treated for 
complaints of foot pain a number of times, with notations of 
severe pes planus, and marked pronation, that he was wearing 
arch supports and heel orthotics.  The veteran's separation 
examination report, dated in March 1962, shows that his ears, 
drums, and heart were all clinically evaluated as normal.  
The report notes that the veteran had third degree pes 
planus, and that his blood pressure was 118/68.  The 
separation examination report contains audiometric findings 
that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
0
0
0
LEFT
N/A
0
0
0
5

In an accompanying "report of medical history," the veteran 
reported having had foot trouble, and denied having had high 
blood pressure, running ears, or ear trouble.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1985 and 2004.  This evidence 
includes records from Kaiser Permanente Hospital 
("Kaiser"), which show that in 1985, the veteran received 
audiological testing.  The test results contain only charted 
results, but these appear to show hearing loss as described 
at 38 C.F.R. § 3.385, and they indicate that use of ear 
protection in noise was recommended.  As early as 1990, the 
veteran is shown to have complained of foot pain.  Also in 
1990, he completed a questionnaire in which he gave a history 
of smoking since 1960, and stated that he worked "around a 
lot of machines that are real loud" at the Postal Service.    

Reports from Bay Harbor Hospital (BHH), dated between 1993 
and 2003, include a 1993 report which notes treatment for 
Guillian Barre Syndrome "with severe weakness," and a 
history of hypertension, and indicate that he was given 
Verapamil for blood pressure.   Audiometric test results, 
dated in December 2003, contain only charted results, but 
these appear to show hearing loss as described at 38 C.F.R. 
§ 3.385.  The audiometric report notes high frequency hearing 
loss AU (both ears), with excellent word recognition, 
complaints of tinnitus which the veteran reported having had 
since his service, and that "the configuration of the loss 
is consistent with noise exposure."   

VA progress notes, dated between 2003 and 2004, show 
treatment for impressions that included "rule out 
hypertension."  His history was noted to include flat feet 
with use of arch supports, and a history of drop foot 
secondary to Guillian Barre Syndrome.  A July 2004 progress 
note shows that the veteran gave a history of noise exposure 
during service, as well during employment as a postal worker, 
with current complaints that included tinnitus AU.  The 
progress note contains an assessment of "probable noise-
induced high frequency sensorineural hearing loss for both 
ears."  

A.  Bilateral Hearing Loss, Tinnitus

The veteran's service medical records do not show that the 
veteran was ever treated for hearing loss symptoms, or 
tinnitus symptoms.  Neither tinnitus, nor hearing loss (as 
defined at 38 C.F.R. § 3.385), is shown in the veteran's 
March 1962 separation examination report.  Therefore, chronic 
conditions are not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the earliest evidence of either hearing 
loss or tinnitus is found in the aforementioned 1985 Kaiser 
audiometric report.  Therefore, the earliest medical evidence 
of either of the claimed conditions comes at least 22 years 
after separation from active duty service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the veteran has hearing loss, or tinnitus, that is 
related to his service.  In this regard, although the non-VA 
medical evidence contains two notations indicating that the 
veteran's hearing loss is related to noise exposure, neither 
of these notations specifically relates the veteran's hearing 
loss to his service.  In addition, given the 22-year gap in 
treatment, and the fact that the veteran has reported a 
history of working around noisy machinery in his job at the 
post office, the Board finds that neither of the notations 
are sufficient evidence of a nexus between the veteran's 
service and either hearing loss or tinnitus to warrant 
further development, or a grant of either of the claims.  
Finally, there is no medical evidence to show that 
sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
service connection is not warranted.

B.  Pes Planus

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.

The evidence shows that the veteran's pes planus was "noted" 
upon entrance into service.  Specifically, the veteran's 
January 1959 entrance examination notes third degree pes 
planus.  Given the foregoing, the evidence is sufficient to 
show that the veteran had preexisting pes planus, and that 
such injury was "noted" upon entrance into service.  Crowe.  
Therefore, the presumption of soundness does not attach, and 
need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 
25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare- ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The evidence does not show that the veteran's pes planus 
underwent an increase in disability during service.  Although 
the veteran complained of foot pain on a number of occasions 
during service, with treatment that included orthotics, there 
is no evidence to show an actual worsening of his preexisting 
foot pathology.  In this regard, independent medical evidence 
is needed to support a finding that the preexisting disorder 
increased in severity in service.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  Here, there is no competent opinion of 
record to show that the veteran's pes planus underwent an 
increase in disability during service.  Furthermore, the 
veteran's separation examination report, dated in March 1962, 
notes the exact same condition that was noted upon entrance 
into service three years before, i.e., third degree pes 
planus.  The Board further points out that its decision is 
consistent with the fact that the veteran apparently went on 
to work at the postal service after service, and that there 
is no record of treatment for foot pain/pes planus until 
1990, which is about 28 years after separation from service.  
The Board therefore finds that the veteran's pre-existing pes 
planus did not undergo an increase in disability during 
service.  As the disability underwent no increase in severity 
during service, aggravation may not be conceded, and service 
connection is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

C.  Hypertension

The veteran's service medical records do not show that he 
ever received treatment for hypertension, and hypertension 
was not noted in his March 1962 separation examination 
report.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303. Furthermore, the first 
evidence of hypertension is found, at the earliest, in the 
aforementioned 1993 BHH report.  Therefore, the earliest 
medical evidence of hypertension comes at least 31 years 
after separation from active duty service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the veteran has hypertension that is related to his 
service.  Finally, there is no medical evidence to show that 
hypertension was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
is not warranted.

D.  Conclusion

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that bilateral hearing loss, tinnitus, and 
hypertension, were caused by service many years ago, and that 
his pre-existing pes planus condition worsened during 
service, and these are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, No. 05-2302 
(U.S. Vet. App. August 24, 2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the claimed conditions began 
years after service, that pes planus preexisted and was not 
aggravated by service, and which does not contain competent 
evidence of a nexus between any of the claimed conditions and 
the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contention that he has 
bilateral hearing loss, tinnitus, pes planus, and/or 
hypertension, that are related to his service.  

II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in October 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The October 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
post-service medical records.  Although the veteran has not 
been afforded examinations, and etiological opinions have not 
been obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, with regard to the claims for hearing loss, 
tinnitus, and hypertension, the service medical records do 
not show any relevant treatment; the claimed conditions are 
first shown at least 22 years after separation from service; 
and there is no competent evidence to show that any of the 
claimed conditions are related to the veteran's service.  
With regard to the claim for pes planus, this condition was 
noted prior to service, and there is no competent evidence to 
show that it underwent an increase in disability during 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.  The Board concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for pes planus is denied.

Service connection for hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


